But the other judges, after hearing argument, unanimously confirmed the decision of the judge in the circuit court below ; because, on every joint and several bond, where the actions are separated against two or more defendants, every individual is liable in his separate and distinct capacity ; and the privilege or exemption from arrest, which the law allows to one of the defendants, will not prevent the ordinary course of justice, against any of the other co-obligors. This privilege is not to be extended by implication, because a fellow debtor is entitled to legislative exA emption from arrests.
New trial refused.
Present, Grimke, Johnson, Trezevant and BRE-VARD.